DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 9/2/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Claim 1, last 5 lines, consider changing “an informing unit that informs that a region in which the scratches do not exist is included in the wafer when a region for which it has been determined that the scratches do not exist by the scratch determining unit is included in the wafer” to “an informing unit that informs an operator . 
Appropriate correction is required.
Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a scratch determining unit that determines…”. Further, proper corresponding structure is provided as a camera. 
Claim 1, “an informing unit that informs…”. Further, proper corresponding structure is provided as a warning lamp, a display, or a speaker. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim language states “the scratch determining unit determines whether or not the scratches exist based on a difference in contrasting density”. However, it is not precisely clear what the term “density” is referencing. Specifically, it is not precisely clear if the term density is referencing a density of the defects or scratches on the wafer or a density of reflected light. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US PGPUB 20200130124), hereinafter Tamura, in view of Takeda et al. (US PGPUB 20170370856), hereinafter Takeda.
Regarding claim 1, Tamura teaches a processing apparatus (fig. 10) that polishes a back surface side of a wafer on which devices are formed on a front surface side (paragraphs 0003 and 0056), the processing apparatus comprising: 
a chuck table that holds the wafer and rotates (fig. 10, chuck table 201, paragraph 0058); 
a polishing unit (the fine grinding unit 100 is being interpreted as the polishing unit) that forms scratches on the back surface side of the wafer while polishing the back surface side of the wafer (saw marks S2 are being interpreted as scratches, fig. 6a-6c and paragraph 0075) by pressing a polishing pad containing abrasive grains against the back surface side of the wafer held by the chuck table while rotating the polishing pad (Tamura teaches the fine grinding unit has a fine grinding whetstone [0060]. However, Tamura also teaches the rough grinding member may be a rough grinding whetstone but is not limited thereto. The grinding member may be a non-woven fabric containing abrasive grains or the like [0056]. It would have been obvious to a person having ordinary skill in the art to provide a fine grinding unit including a non-woven fabric containing abrasive grains or the like. Doing so would have been a simple substitution of one known grinding configuration for another known grinding configuration in order to arrive at the predictable results of processing the backside of the wafer.); 
a scratch determining unit (detection unit 410) that determines whether or not the scratches exist on the back surface side of the wafer polished by the polishing unit [0094]. 
Additionally, Tamura teaches the saw marks s1 and s2 have different shapes (figs. 6a-6c, paragraph 0095). Accordingly, if the detected saw mark s1 is different from a typical shape, for example, it is determined that either one of the rough grinding wheel and the medium grinding wheel is abnormal. Further, if the detected saw mark s2 is different from a typical shape, it is determined that the fine grinding wheel 300 is abnormal [0095]. 
Tamura may not explicitly teach an informing unit that informs that a region in which the scratches do not exist is included in the wafer when a region for which it has been determined that the scratches do not exist by the scratch determining unit is included in the wafer.  
However, Takeda teaches an internal crack detecting method and apparatus having display means 18 (fig. 6b and paragraph 0043). The display means is used to display information to the operator based on the status of internal cracks of the wafer. Thus, the presence or absence of the internal cracks in the wafer can be clearly detected. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Takeda to provide a display means for displaying information to the operator. Specifically, it would have been obvious to display the image of the saw marks (similar to fig. 6c) to the operator. Doing so would allow the operator to review the location of the saw marks in order to determine the life and wear conditions of the grinding units. Specifically, it would have been obvious to display the results to the operator in an instance that the controller has flagged the saw marks as abnormal. The operator would then have the decision to continue processing or replace the tools, which further allows the device to function as intended and produce wafers within an acceptable quality range. 
Tamura in view of Takeda teaches an informing unit (display means) that informs that a region in which the scratches do not exist is included in the wafer when a region for which it has been determined that the scratches do not exist by the scratch determining unit is included in the wafer (when a saw mark is flagged as abnormal, the respective saw mark is varying from a typical shape. This is being interpreted as a region in which the scratches do not exist. Specifically, when a saw mark varies from a typical shape, there is a region in which the saw marks do not exist. Tamura in view of Takeda teaches that the abnormal saw marks are displayed to the operator for further action.).  
Regarding claim 3, Tamura in view of Takeda teaches the claimed invention as rejected above in claim 1. Additionally, Tamura in view of Takeda teaches wherein the scratch determining unit determines whether or not the scratches exist regarding a whole of the back surface side of the wafer (Tamura, fig. 6c; Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured Tamura in view of Takeda to determine whether or not the scratches exist regarding a whole of the back surface side of the wafer, similar to fig. 6c. Doing so would ensure the entire wafer is monitored in order to produce wafers that are of an acceptable quality). 
 Regarding claim 4, Tamura in view of Takeda teaches the claimed invention as rejected above in claim 1. Additionally, Tamura in view of Takeda teaches further comprising: a grinding unit that grinds the back surface side of the wafer held by the chuck table and thins the wafer to a predetermined thickness (medium grinding unit 90, paragraph 0072).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US PGPUB 20200130124), hereinafter Tamura, in view of Takeda et al. (US PGPUB 20170370856), hereinafter Takeda, and further in view of Franklin et al. (US PGPUB 20140256068), hereinafter Franklin.
Regarding claim 2, Tamura in view of Takeda teaches the claimed invention as rejected above in claim 1. Additionally, Tamura in view of Takeda teaches wherein 
the scratch determining unit includes a camera that images the wafer and obtains an image of the back surface side of the wafer (Tamura, paragraph 0094). 
Tamura in view of Takeda may not explicitly teach 44the scratch determining unit determines whether or not the scratches exist based on a difference in contrasting density between a region in which the scratches exist and a region in which the scratches do not exist, generated in the image due to irregular reflection of light in the region in which the scratches exist.  
However, Franklin teaches a substrate inspection process, wherein some film defects, such as interfacial defects, cracks, particles, mircropits and grain boundaries may be observed and detected by the detector or the optical devices. In one embodiment, the defects can be detected as variation in image contrast and density [0033]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tamura in view of Takeda to incorporate the teachings of Franklin to provide wherein the defects can be detected as variation in image contrast and density. Doing so would have been a simple substitution of one known defect detection method for another known defect detection method in order to arrive at the predictable result of detecting the defects on the back side of the wafer. Additionally, doing so would allow the device to function as intended. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Tamura in view of Takeda and further in view of Franklin teaches the claimed language. 
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al. (US PGPUB 20170338158), hereinafter Sukegawa, in view of Takeda et al. (US PGPUB 20170370856), hereinafter Takeda.
Regarding claim 1, Sukegawa teaches a processing apparatus that polishes a back surface side of a wafer on which devices are formed on a front surface side (fig. 6), the processing apparatus comprising: 
a chuck table that holds the wafer and rotates (chuck table 47); 
a polishing unit that forms scratches on the back surface side of the wafer while polishing the back surface side of the wafer by pressing a polishing pad containing abrasive grains against the back surface side of the wafer held by the chuck table while rotating the polishing pad (polishing wheel 491, paragraph 0047); 
a scratch determining unit that determines whether or not the scratches exist on the back surface side of the wafer polished by the polishing unit (paragraph 0030-0032, gettering property evaluating apparatus). 
Additionally, Sukegawa teaches a comparing step for comparing the number of polishing marks counted with a predetermined threshold [0037]. 
Sukegawa may not explicitly teach an informing unit that informs that a region in which the scratches do not exist is included in the wafer when a region for which it has been determined that the scratches do not exist by the scratch determining unit is included in the wafer.  
However, Takeda teaches an internal crack detecting method and apparatus having display means 18 (fig. 6b and paragraph 0043). The display means is used to display information to the operator based on the status of internal cracks of the wafer. Thus, the presence or absence of the internal cracks in the wafer can be clearly detected. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukegawa to incorporate the teachings of Takeda to provide a display means in order to notify the operator that the number of counted marks is not greater than a predetermined threshold. Doing so would allow the device to notify the operator and halt processing until the operator decides how to proceed. Additionally, by notifying the operator in situations wherein the number of marks is not adequate, the process can continue to produce quality wafers. 
Sukegawa in view of Takeda teaches an informing unit that informs that a region in which the scratches do not exist is included in the wafer when a region for which it has been determined that the scratches do not exist by the scratch determining unit is included in the wafer (Sukegawa in view of Takeda teaches an informing unit (display means) that informs the operator when a region in which the scratches do not exist is included in the wafer when a region for which it has been determined that the scratches do not exist by the scratch determining unit is included in the wafer).  
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekiya (US PGPUB 20180099377) teaches a processing apparatus wherein processing marks on the wafer are detected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723